Case 1:20-cv-22181-JEM Document 5 Entered on FLSD Docket 06/16/2020 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case NO.:20-cv-22181

JUANA L. EVANKS DAVIS, as
Personal Representative of the Estate of
KENGGE A. EVANKS DAVIS,
Decedent,

        Plaintiff,
vs.

PRINCESS CRUISE LINES, Ltd.,

      Defendant.
________________________________/

         AGREED ORDER GRANTING MOTION TO COMPEL ARBITRATION

          THIS CAUSE having come before the Court and the Court having been advised that

the Parties are in agreement to Arbitrate pursuant to the terms of the decedent’s employment

contract, the Court hereby Grants the Defendant’s Motion to Compel Arbitration. It is further

also;

          ADJUDGED that the:

                 1. Defendant's Motion to Compel Arbitration is GRANTED.

                 2. This case is administratively CLOSED, and all other pending motions are

                     DENIED as MOOT.

                 3. The Court shall retain jurisdiction to enforce an arbitral award.

          DONE AND ORDERED in Chambers at Miami-Dade County, Florida, this 16th

day of June, 2020.

                                             _________________________________
                                             JOSE E. MARTINEZ
                                             U.S. District Court Judge
Cc: Louis A. Vucci, Esq., Via Email: vuccilawgroup@gmail.com
    Michael Sokolson, Esq., Via Email: michaels@maltzmanpartners.com
